DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
 under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 7, 8, 14, and 15 objected to because of the following informalities:  
“the commands” should read “the plurality of commands” 
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The limitation of configuring a predetermined memory space for storing of information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of “a processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the use of “a processor”, “configuring” in the context of this claim encompasses the user manually configuring a space to record information regarding valid data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a “memory controller”, a “memory device”, a “host interface”, a “host device”, a “processor”. These elements are recited at a high level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Additionally, the claim recites additional elements of a “receiving” step, a “recording” step, and an “updating” step. These steps amount to mere data gathering which is insignificant extra-solution activity (see MPEP 2106.05(g)).”

	Regarding dependent claims: Claim 2 simply further defines the information of the independent claims which is not significantly more than the judicial exception as it contains no functional language to apply the abstract idea. Claims 3 and 10 simply state “transmitting” the information with the processor and host interface which is not significantly more than the judicial exception as it uses the generic computer components to perform the abstract idea. Claims 4 - 5 and 11 - 12 simply further define the memory space of the independent claims which is not significantly more than the judicial exception as it contains no functional language to apply the abstract idea. Claims 6 and 13 simply further define the information of the independent claims and “recording” that information with the processor which is not significantly more than the judicial exception as it uses the generic computer components to perform the abstract 
	The same analysis applies here in 2B, i.e., mere instructions to apply the abstract idea using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Additionally, with respect to the “receiving” and “transmitting” step, the courts have found “receiving or transmitting data over a network” to be well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)). Also, with respect to the “recording” and “updating” steps, the courts have found “storing and retrieving information in memory” to be well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)). Therefore, the claims are not patent eligible.

Double Patenting

The double patenting rejection is based on a judicially created 
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 6, 9 - 13 are provisionally rejected on the ground of 
nonstatutory double patenting as being unpatentable over claims 1 – 2, 4 - 6, 9 – 10, 12 - 14 of Application No. 17/144104. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Application No. 17/144104
A memory controller coupled to a 
memory device, comprising: a host interface, arranged to receive a plurality of commands from a host device; and a processor, coupled to the host interface and arranged to record information regarding valid data of the memory device, wherein the processor is arranged to configure a predetermined memory space for storing the information and update the information according to the commands.

wherein the information indicates 
data associated with which logical memory spaces of the memory device is valid data.
A memory controller coupled to a 
memory device, comprising: a host interface, arranged to receive a plurality of commands from a host device; and a processor, coupled to the host interface and arranged to record information regarding data to be backed up of the memory device, wherein the information is used to indicate data associated with which logical memory space is the data to be backed up, and the processor is arranged to configure a predetermined memory space for storing the information and update the information according to the commands.
wherein the processor is further arranged to provide the information to the host device via the host interface in response to a memory copy command.
wherein in response to reception of a data backup command, the processor is further arranged to provide the information to the host device via the host interface.
wherein the predetermined memory space comprises a plurality of memory units, and each memory unit corresponds to a logical memory space of the memory device.
wherein the predetermined memory space comprises a plurality of memory units, and each memory unit corresponds to a logical memory space of the memory device.
wherein the logical memory space covers one or more consecutive logical block addresses (LBAs).
wherein the logical memory space covers one or more consecutive logical block addresses (LBAs).
wherein the information is represented by a plurality of bits, each bit is associated with one memory unit, and the processor is arranged to record the information by setting values corresponding to the bits.
wherein the information is represented by a plurality of bits, each bit is associated with one memory unit, and the processor is arranged to record the information by setting values corresponding to the bits.


Instant Application
Application No. 17/144104

9. A data processing method, comprising: configuring a predetermined memory space to record information regarding data to be backed up of a memory device, wherein the information is used to indicate data associated with which logical memory space is the data to be backed up; and updating the information according to a plurality of commands received from a host device.
further comprising: providing the information to the host device via a host interface in response to reception of a memory copy command
wherein step of updating the information according to the commands received from the host device further comprises: providing the information to the host device via a host interface in response to reception of a data backup command.
wherein the predetermined memory space comprises a plurality of memory units, and each memory unit corresponds 
wherein the predetermined memory space comprises a plurality of memory units, and each memory unit 
wherein the logical memory space covers one or more consecutive logical block addresses (LBAs).
wherein the logical memory space covers one or more consecutive logical block addresses (LBAs).
wherein the information is represented by a plurality of bits, each bit is associated with one memory unit, and the method further comprises: recording the information by setting values corresponding to the bits.
wherein the information is represented by a plurality of bits, each bit is associated with one memory unit, and step of configuring the predetermined memory space to record the information regarding the data to be backed up of the memory device further comprises: recording the information by setting values corresponding to the bits.


	Application no.17/144104 anticipates the instant application as validity is used to determine which data is used for an operation (e.g. backup). Wherein the valid data is the data to be backed up. A copying operation is used for backing up data as well. Therefore, a copy command can be used as a backup command.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable
over Talagala (US Patent Application 2014/0089264) and further in view of Ouyang (US Patent Application 2018/0052685).

Regarding claim 1, Talagala teaches a processor arranged to record 
information regarding valid data of the memory device (¶ 0078, 0135) "In one embodiment, the snapshot module 150 may comprise executable software code, such as a device driver, SML 130, or the like, stored on the computer readable storage media 114 for execution on the processor 111." , "A validity bitmap, or other validity data structure, in certain embodiments, indicates the validity of a block or other data segment with respect to the non-volatile memory device 120." Mentions a validity bitmap that indicates (records) validity of data segment of a memory device. Wherein the method is executed on a processor.
the processor is arranged to configure a predetermined memory space for storing the information (¶ 0078, 0135) "In one embodiment, the snapshot module 150 may comprise executable software code, such as a device driver, SML 130, or the like, stored on the computer readable storage media 114 for execution on the processor 111." , "In order for the snapshot interface module 404 to provide access to different versions, snapshots, and/or clones of data, as described below, in certain embodiments, the temporal order module 402 may be configured to preserve one or more validity maps, logical-to-physical mapping structures, or the like for different versions, snapshots, and/or clones of data. A validity bitmap, or other validity data structure, in certain embodiments, indicates the validity of a block or other data segment with respect to the non-volatile memory device 120." wherein the bitmap is configured for a collection of blocks (predetermined memory space) which stores data (information). Wherein the configuring is done on a processor.
and update the information according to the commands (¶ 0136-137) "in one embodiment, a state of the validity bitmap or other validity metadata may correspond to a current state of the non-volatile memory device 120" , "The temporal order module 402 may modify a validity Bitmap…in response to a write request modifying data of an epoch, snapshot, or clone, or in response to another data update event." Wherein the bitmap may be modified (updated) according to the current state (commands).


a memory controller coupled to a memory device, comprising a host interface, arranged to receive a plurality of commands from a host device; 
a processor, coupled to the host interface.

Ouyang teaches a memory controller coupled to a memory device, comprising a host interface, arranged to receive a plurality of commands from a host device; (¶ 0009) “In some embodiments, the instruction type comprises: an internal copying instruction, which is an instruction for copying data on an on-chip memory and an off-chip memory of the processor; a host interface instruction, which is an instruction for transmitting a command or data between the processor and the host connected to the processor;” Wherein a host interface transmits (receives) commands from a host. Mentions memory and memory control (copying).
a processor, coupled to the host interface. (¶ 0009) Mentions host interface transmits to a processor.	

Talagala and Ouyang are analogous art because they are from the same field of endeavor of computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Talagala and Ouyang before them to modify the processor of Talagala to include the processing and instruction functions of Ouyang. The suggestion and/or motivation for doing so would be obtaining the advantage of increasing efficiency of data exchanged between the execution unit and memory. (Ouyang ¶ 0003 - 0004). Therefore, it would 

Regarding claim 9, Talagala teaches a data processing method, comprising 
configuring a predetermined memory space to record information (¶ 0078, 0135) "In one embodiment, the snapshot module 150 may comprise executable software code, such as a device driver, SML 130, or the like, stored on the computer readable storage media 114 for execution on the processor 111." , "In order for the snapshot interface module 404 to provide access to different versions, snapshots, and/or clones of data, as described below, in certain embodiments, the temporal order module 402 may be configured to preserve one or more validity maps, logical-to-physical mapping structures, or the like for different versions, snapshots, and/or clones of data. A validity bitmap, or other validity data structure, in certain embodiments, indicates the validity of a block or other data segment with respect to the non-volatile memory device 120." wherein the bitmap is configured for a collection of blocks (predetermined memory space) which stores data (information). Wherein the configuring is done on a processor.
and updating the information according to a plurality of commands (¶ 0136-137) "in one embodiment, a state of the validity bitmap or other validity metadata may correspond to a current state of the non-volatile memory device 120" , "The temporal order module 402 may modify a validity Bitmap…in response to a write request modifying data of an epoch, snapshot, or clone, or in response to another data update event." Wherein the bitmap may be modified (updated) according to the current state (commands).
regarding valid data of a memory device (¶ 0135) wherein the bitmap holds data (information) regarding validity of blocks (spaces of the memory device).

Talagala may not teach commands received from a host device

Ouyang teaches commands received from a host device; (¶ 0009) “In some embodiments, the instruction type comprises: an internal copying instruction, which is an instruction for copying data on an on-chip memory and an off-chip memory of the processor; a host interface instruction, which is an instruction for transmitting a command or data between the processor and the host connected to the processor;” Wherein a host interface transmits (receives) commands from a host. 	

Talagala and Ouyang are analogous art because they are from the same field of endeavor of computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Talagala and Ouyang before them to modify the processor of Talagala to include the processing and instruction functions of Ouyang. The suggestion and/or motivation for doing so would be obtaining the advantage of increasing efficiency of data exchanged between the execution unit and memory. (Ouyang ¶ 0003 - 0004). Therefore, it would 

Regarding claim 2, Talagala teaches the information indicates data
associated with which logical memory spaces of the memory device is valid data (¶ 0135) wherein the bitmap holds data (information) regarding validity of blocks (spaces of the memory device).

Regarding claim 3, Talagala teaches a processor with the information 
(¶ 0078, 0135) "In one embodiment, the snapshot module 150 may comprise executable software code, such as a device driver, SML 130, or the like, stored on the computer readable storage media 114 for execution on the processor 111." , "A validity bitmap, or other validity data structure, in certain embodiments, indicates the validity of a block or other data segment with respect to the non-volatile memory device 120." Wherein the information is the bitmap which can be accessed by the processor.

Talagala may not teach the processor is further arranged to provide information to the host device via the host interface in response to a memory copy command.

Ouyang teaches the processor is further arranged to provide information to the host device via the host interface in response to a memory copy command. (¶ 0054) “Alternatively, the instruction type may include: an in-memory copy instruction, which is an instruction for copying data on an on-chip memory and an off-chip memory of the processor; a host interface instruction, which is an instruction for transmitting a command or data between the processor and the host connected to the processor;” Wherein data is transmitted (provided) to a host through a host interface after (in response to) a copy instruction (command) executed by the processor.

The same motivation that was utilized for combining Talagala and Ouyang as set forth in claim 1 is equally applicable to claim 3.

Claim 10 is the method implementation of the memory controller of claim 3
as shown in the rejection above, and rejected under the same rationale.

Regarding claim 4, Talagala teaches the predetermined memory space 
comprises a plurality of memory units, and each memory unit corresponds to a logical memory space of the memory device (¶ 0050) "As used herein, a logical memory element refers to a set of two or more non-volatile memory elements that are or are capable of being managed in parallel (e.g., via an I/0 and/or control bus). A logical memory element may comprise a plurality of logical memory units, such as logical pages, logical memory divisions (e.g., logical erase blocks), and so on. As used herein, a logical memory unit refers to a logical construct combining two or more physical memory units, each physical memory unit on a respective non-volatile memory element in the respective logical memory element" Wherein a collection of blocks (logical memory units) make up a logical memory element (logical memory space). The logical memory unit refers (corresponds) to physical memory units.

Claim 11 is the method implementation of the memory controller of claim 4 
as shown in the rejection above, and rejected under the same rationale.

Regarding claim 5, Talagala teaches the logical memory space covers one 
or more consecutive logical block addresses (LBAs) (¶ 0193) "Further, while variable length ranges of LBAs, in the depicted embodiment, are represented by a starting address and an ending address, in other embodiments, a variable length range of LBAs may be represented by a starting address and a length, or the like." Wherein ranges (one or more) of logical block addresses (LBAs) are used to identify portions of logical address space (logical memory space).

Claim 12 is the method implementation of the memory controller of claim 5 as 
shown in the rejection above, and rejected under the same rationale.

Regarding claim 6, Talagala teaches the information is represented by a 
plurality of bits, each bit is associated with one memory unit, and the processor is arranged to record the information by setting values corresponding to the bits (¶ 0135 -  0137) "A validity bitmap, or other validity data structure, in certain embodiments, indicates the validity of a block or other data segment with respect to the non-volatile memory device 120." , "in one embodiment, a state of the validity bitmap or other validity metadata may correspond to a current state of the non-volatile memory device 120" , "The temporal order module 402 may modify a validity Bitmap…in response to a write request modifying data of an epoch, snapshot, or clone, or in response to another data update event." Wherein the bitmap includes validity (information) bits which corresponds to blocks (memory units) and is updated (set) according to the current state (values corresponding to bits).

Claim 13 is the method implementation of the memory controller of claim 6 as 
shown in the rejection above, and rejected under the same rationale.

Regarding claim 7, Talagala teaches the commands comprises a write 
command, the write command comprises a starting LBA and a length, and in response to reception of the write command, the processor is arranged to select one or more of the bits according to the starting LBA and the length and set the value(s) corresponding to said one or more of the bits to a first value. (¶ 0136 - 0137, 0160, 0193) "in one embodiment, a state of the validity bitmap or other validity metadata may correspond to a current state of the non-volatile memory device 120" , "The temporal order module 402 may modify a validity Bitmap…in response to a write request modifying data of an epoch, snapshot, or clone, or in response to another data update event." , "The validity indicator, in certain embodiments, includes a bit in the validity map, with one state representing valid data and the other state representing invalid data." , "Further, while variable length ranges of LBAs, in the depicted embodiment, are represented by a starting address and an ending address, in other embodiments, a variable length range of LBAs may be represented by a starting address and a length, or the like." Mentions a write request (command) with an LBA which uses a starting address and length. Wherein the range of the LBA includes states in the bitmap which are stored as bits which are updated (set) as valid (first value) in response to a write request (command).

Claim 14 is the method implementation of the memory controller of claim 7 as 
shown in the rejection above, and rejected under the same rationale.

Regarding claim 8, Talagala teaches the commands comprise a delete 
command, the delete command comprises a starting LBA and a length, and in response to reception of the delete command, the processor is arranged to select one or more of the bits according to the starting LBA and the length, and set the value(s) corresponding to said one or more of the bits to a second value. (¶ 0136 - 0137, 0160, 0177, 0193) "in one embodiment, a state of the validity bitmap or other validity metadata may correspond to a current state of the non-volatile memory device 120" , "The temporal order module 402 may modify a validity Bitmap…in response to a write request modifying data of an epoch, snapshot, or clone, or in response to another data update event." , "In one embodiment, allowing the snapshot interface module 404 to mark data as invalid rather than actually erasing the data in response to a delete epoch request" , "Further, while variable length ranges of LBAs, in the depicted embodiment, are represented by a starting address and an ending address, in other embodiments, a variable length range of LBAs may be represented by a starting address and a length, or the like." Mentions a delete request (command) with an LBA which uses a starting address and length. Wherein the range of the LBA includes states in the bitmap which are stored as bits which are updated (set) as invalid (second value) in response to a delete request (command).

Claim 15 is the method implementation of the memory controller of claim 8 as 
shown in the rejection above, and rejected under the same rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. 
Lee (US 2020/0097397 A1) describes a memory system for checking validity of data.

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to CODY J FARLOW whose telephone number is (571)272-1692. The examiner can normally be reached 7:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J FARLOW/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137